DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Statement of Reason for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art neither teaches nor suggests the underlined features recited in claims 21 and 10, as persuasively argued by Appellant on the Appeal Brief filed on 9/17/2020.

Regarding claim 21 “A method, comprising:
transmitting, by a client application executed by a computing device, a request to access at least one resource, the request being transmitted to a management application executed by a server system, the request being transmitted to the management application through a network connection with the computing device, the request including a device profile describing a security attribute of the computing device, credentials associated with a user of the computing device, and an identifier associated with the computing device, and the client application being configured to prevent access to the at least one resource by at least one additional application executed by the computing device;
receiving, by the client application, the at least one resource;
receiving, by the client application, at least one rule defining at least one requirement that must be satisfied for the client application to provide access to the at least one resource, the at least one rule requiring that a mobile device management module be installed on the computing device, the at least one rule further requiring that the computing device be in communication with the management application through the network connection, and the at least one rule further requiring that at least one additional computing device associated with a required entity be accessing the at least one resource, the at least one rule corresponding to the security attribute, wherein the security attribute identifies a particular transport protocol enabled on the computing device;
determining, by the client application, that at least a portion of the at least one rule is not satisfied; and, causing, by the client application, the at least one resource to be inaccessible by the computing device.”

Regarding claim 28 “A non-transitory computer readable medium comprising executable instructions, which when executed by a processor, cause the processor to perform a method comprising: 
transmitting, by a client application executed by a computing device, a request to access at least one resource, the request being transmitted to a management application executed by a server system, the request being transmitted to the management application through a network connection with the computing device, the request including a device profile describing a security attribute of the computing device, credentials associated with a user of the computing device, and an identifier associated with the computing device, and the client application being configured to prevent access to the at least one resource by at least one additional application executed by the computing device;
receiving, by the client application, the at least one resource;
receiving, by the client application, at least one rule defining at least one requirement that must be satisfied for the client application to provide access to the at least one resource, the at least one rule requiring that a mobile device management module be installed on the computing device, the at least one rule further requiring that the computing device be in communication with the management application through the network connection, and the at least one rule further requiring that at least one additional computing device associated with a required entity be accessing the at least one resource, the at least one rule corresponding to the -4- security attribute, wherein the security attribute identifies a particular transport protocol enabled on the computing device; 
determining, by the client application, that at least a portion of the at least one rule is not satisfied; and, causing, by the client application, the at least one resource to be inaccessible by the computing device. “

Regarding claim 35 “A system comprising: at least one processor; and 
a non-transitory computer-readable medium in communication with the at least one processor, wherein the at least one processor is configured to execute instructions embodied in the computer-readable medium to perform operations comprising: 
transmitting, by a client application executed by a computing device, a request to access at least one resource, the request being transmitted to a management application executed by a server system, the request being transmitted to the management application through a network connection with the computing device, the request including a device profile describing a security attribute of the computing device, credentials associated with a user of the computing device, and an identifier associated with the computing device, and the client application being configured to prevent access to the at least one resource by at least one additional application executed by the computing device; receiving, by the client application, the at least one resource;
receiving, by the client application, at least one rule defining at least one requirement that must be satisfied for the client application to provide access to the at least one resource, the at least one rule requiring that a mobile device management module be installed on the computing device, the at least one rule further requiring that the computing device be in communication with the management application through the network connection, and the at least one rule further requiring that at least one additional computing device associated with a required entity be accessing the at least one resource, the at least one rule corresponding to the security attribute, wherein the security attribute identifies a particular transport protocol enabled on the computing device; 
determining, by the client application, that at least a portion of the at least one rule is not satisfied; and, causing, by the client application, the at least one resource to be inaccessible by the computing device.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                                                                                                                                                                     
/L. T. N/
Examiner, Art Unit 2459

/TONIA L DOLLINGER/           Supervisory Patent Examiner, Art Unit 2459